                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

GARY WASHINGTON,

               Plaintiff

      v.                                    Case No. 1:19-cv-02473

BALTIMORE POLICE DEPARTMENT,
THOMAS PELLEGRINI, OSCAR                    Judge Stephanie A. Gallagher
REQUER, RICHARD FAHLTEICH,
JOHN TEWEY, FRED CERUTI, JOHN
MACGILLIVARY, UNKNOWN                       JURY TRIAL DEMANDED
EMPLOYEES OF THE BALTIMORE
POLICE DEPARTMENT, AND MAYOR
AND THE CITY COUNCIL OF
BALTIMORE,

               Defendants

           PLAINTIFF’S SECOND MOTION FOR ADDITIONAL TIME
                 TO SERVE DEFENDANT MACGILLIVARY

      Now Comes Plaintiff, GARY WASHINGTON, by and through his attorneys,

LOEVY & LOEVY, and moves the Court as follows:

      1.     On August 27, 2019, Plaintiff Gary Washington filed his Complaint

against various individual police officer defendants, the Baltimore Police

Department, and the Mayor and City Council of Baltimore, alleging that his

constitutional and state rights were violated when he was wrongfully prosecuted

and convicted of a murder that he did not commit. Dckt No. 1.

      2.     Plaintiff served all of the living individual defendants within the time

period prescribed by Federal Rule of Civil Procedure (“Rule”) 4m, and those

defendants have, in turn, answered the Complaint. Dckt No. 28. Plaintiff has also
served the BPD and City and they have moved to dismiss. Briefing on the BPD’s

and City’s motion to dismiss is ongoing. Dckt Nos. 29, 30.

       3.     The only defendant that Plaintiff has not been able to serve is

Defendant John MacGillivary, who is deceased. On November 22, 2019, Plaintiff

moved for more time to serve Defendant MacGillivary: Plaintiff sought the

additional time so that he could try to re-open an estate for Defendant MacGillivary

and have a personal representative appointed. Dckt No. 27.

       4.     That motion was granted on December 20, 2019. Plaintiff was given

until December 30, 2019 to serve Defendant MacGillivary. Dckt No. 34. This left

Plaintiff with 4 business days to have a personal representative appointed and

effect service.

       5.     Plaintiff, however, needs additional time for service. Although Plaintiff

has been diligent in his efforts, there is neither an estate nor personal

representative for Defendant MacGillivary on which to serve the summons and

Complaint.

       6.     With this motion, Plaintiff is simultaneously filing a motion for this

Court to appoint a personal representative so that Plaintiff can proceed against

Defendant MacGillivary.

       7.     As a result, Plaintiff is asking that this Court extend the time to serve

Defendant MacGillivary until 30 days after a personal representative is appointed.

Plaintiff has “good cause” for such a request: He has been diligent in his attempts to

serve Defendant MacGillivary, including ascertaining Defendant MacGillivary’s



                                           2
death, investigating the existence of an estate, filing a motion for additional time

and filing a motion for a personal representative to be appointed. See Robinson v.

G.D.C., Inc., 193 F. Supp. 2d 577, 580 (E.D. Va. 2016) (“Thus, ‘good cause’ as used in

Rule 4(m) refers to a legally sufficient ground or reason based on all relevant

circumstances,” which there included attorney negligence in serving complaint four

days late); Abraham v. Brayboy, No. 6:14-1844-RMG-KFM, 2015 WL 10384596, at

*3 (S.D.S.C. June 9, 2015) (“Here, even assuming that good cause is required for an

extension under Rule 4(m), the undersigned finds that good cause has been shown

by the plaintiff given his attempt to ascertain addresses for the unserved

defendants through discovery and the defendants’ failure to respond to his discovery

requests.”).

      8.       Plaintiff has consulted with the Defendants. They have indicated that

they object to Plaintiff’s request, for the reasons set forth in their response to our

prior motion. See Dckt No. 32. As Plaintiff previously explained, those objections are

not well taken. Dckt No. 33. Indeed, this Court has already determined that good

cause existed for the additional time to effect service, pursuant to Rule 4(m), and

that Defendants would not be prejudiced by the extension. Dckt. No. 34.

      9.       According to the Defendants, Plaintiff is out of time to serve Defendant

MacGillivary because the Defendants contend that under Maryland Code, Estates

and Trusts, Section 8-103, Plaintiff had to file suit against Defendant MacGillivary

six months after MacGillivary’s death. Md. Code Ann., Est. & Trusts § 8-103(a).

Defendant MacGillivary died in 1996—over two decades ago.



                                            3
      10.    Section 8-103(a) does not govern the statute of limitations here.

Instead, where a “decedent was covered by a liability insurance policy which at the

time the action is instituted provides insurance coverage for the occurrence, then,

notwithstanding the other provisions of this section, an action against the estate

may be instituted after the expiration of the time designated in this section, but

within the period of limitations generally applicable to such actions.” Md. Code

Ann., Est. & Trusts § 8-104(e)(1); see also Greentree v. Fertitta, 338 Md. 621, 639

(1995); Collier v. Connolley, 285 Md. 123, 129 (1979). That period here is three

years, and Plaintiff is well within that timeframe.

      11.    Nor are the Defendants any more successful in their claim that Section

8-104(e)(1) is inapplicable. Plaintiff is not seeking punitive damages against

Defendant MacGillivary or his estate. Given the mandatory indemnification for

compensatory damages under Maryland law, the estate’s liability exposure is zero.

As a result, in this context, indemnification operates the same as insurance: Both

operate to provide coverage for damages resulting from the tortious acts of the

decedent. See Bosley v. Chesapeake Ins. Co., 3 G. & J. 450, 468 (1831) (“It is clear

that a policy of insurance, both in its object and form, is merely a contract of

indemnity.”); see also Shortt v. County of Los Angeles, CV115484DSFJCGX, 2012

WL 13168214, at *2–3 (C.D. Cal. June 14, 2012) (“Defendants argue

that indemnification is distinguishable from insurance because it is not automatic

and applies only in certain circumstances – i.e., when the public entity's employee's

act or omission occurred within the scope of employment. (Defs.' Mot. at 7-8.)



                                           4
However, as Plaintiff points out, (Opp’n at 10), virtually all insurance policies limit

the scope of coverage to specific circumstances, and insurance coverage is not

‘automatic.’ Furthermore, once it is established that a public employee’s actions

qualify for indemnification under § 825(a), indemnification is automatic because the

public entity has a mandatory duty to provide it.”); Rosario v. Waterhouse, 1:19-CV-

10532-LTS, 2019 WL 4765082, at *3 (D. Mass. Sept. 27, 2019) (“The absence of the

word “indemnification” from the statute is of no moment; rather, the statute’s terms

are capacious enough to include the types of policies that the legislature expressly

envisioned.”).

      12.    As a result, this Court should permit Plaintiff additional time in which

to serve Defendant MacGillivary. No party is prejudiced by Plaintiff’s request for

additional time, and if Plaintiff were not permitted to attempt to re-open Defendant

MacGillivary’s estate and appoint a special representative then there would be “a

grave injustice” on Plaintiff, and a concomitant “windfall to municipalities

whenever their employees cause a personal injury or death but pre-decease the

expeditious filing of a lawsuit . . . .” Rosario, 2019 WL 4765082, at *4.

      13.    Rather than request a specific time period in which to extend service—

possibly requiring Plaintiff to periodically return to seek additional time should the

appointment of a special representative take longer than the Court’s extension—

Plaintiff is asking that this Court grant him until 30 days after a personal

representative is appointed to serve Defendant MacGillivary. Plaintiff is diligently




                                           5
pursuing the appointment of a personal representative, simultaneously asking this

Court for the same, and so Plaintiff’s request will not prejudice any party.

                                              Respectfully submitted,

                                              GARY WASHINGTON

                                         By: /s/ Gayle Horn
                                             One of Plaintiff’s Attorneys

Attorneys for Plaintiff
Jon Loevy
Gayle Horn
Roshna Bala Keen
Renee Spence
LOEVY & LOEVY
311 N. Aberdeen St.
Third Floor
Chicago, IL 60607
(312) 243-5900
(312) 243-5902 (fax)
gayle@loevy.com



                          CERTIFICATE OF SERVICE

      I, Gayle Horn, an attorney, hereby certify that I filed the foregoing Motion via
the Court’s CM/ECF system on December 30, 2019, and thereby served a copy on all
counsel of record.



                                                     /s/ Gayle Horn
                                                     One of Plaintiffs’ Attorneys




                                          6
